MEMORANDUM
PER CURIAM.
This Memorandum is directed to a Petition for Adoption of a Rule of Court for the Unification of the State Bar of Tennessee, filed by a number of the idea’s most ardent proponents.
The Answer, insisting upon rejection of the Petition, is filed by a number of opponents of any plan for the unification of the State Bar for the reasons stated and argued at length before the Court heretofore.
As will be seen hereinafter, neither the issue nor the arguments pro and con are in anywise strangers to this State. We have considered, in depth, the Memorandum written for this Court by Mr. Justice Tom-linson in October, 1955, on the subject of a rule “integrating” the Bar of Tennessee. It was there pointed out:
“Many distinguished lawyers of this State from time to time over a long period of years have earnestly sought to procure an integrated bar either by legislative enactment or court rule. Many of our distinguished lawyers have just as earnestly sought to defeat these efforts. Each, no doubt, has been animated by that which he or she thought to be for the best interest of the public, the courts, and the profession. There is no need to detail the facts as they have existed from time to time during that long period further than to recite the conditions pertinent to the decision on this petition, as those conditions exist at this time.”
In our view, the situation at the present time is not materially different from that presented in 1955.
There are certain things which we deem appropriate to be said. Throughout the long history of Bar integration or unification, there has been ever present a disposition to draw some analogy as between (1) the Court’s function to maintain discipline over members of the profession, on the one hand, and (2) those activities of the organ*226ized Bar, itself, to inculcate and maintain, at all times, public respect for the principle of a government of laws and the public image of the Bar, itself, as one composed of those who have met the qualifications to engage in practice, on the other.
The first of the two above concepts involves the quality and integrity of the individual members of the profession as being those properly entitled to hold themselves out before the public as worthy of trust and confidence. A failure to meet appropriate tests in this regard necessarily results in discipline visited upon the offending member of the profession.
As to the second of the two concepts above referred to, this presents another and different category of problem entirely. In no sense is a legal question presented. The issue is one born of the ethics and organization of the Bar of this State.
In an extended effort involving the reading of many thousands of words on this muchly vexed subject, we have come to some reasonably firm conclusions. The basic issue here is whether or not to convert the organization of the Bar from one voluntary in character to one compulsory. To say the least, this has muchly troubled the Court. From all our voluminuous reading, it is believed that the one most valid idea of all stated is that neither the present system, nor any other, will work to fulfill the desired aims until and unless those aims have become reasonably well defined and have the overwhelming approval of the Bar. We cannot avoid the conclusion that the present record is substantially short of demonstrating that any such state of affairs has yet been reached in this State.
By no means should it be understood by anything herein said that this Court entertains anything but the highest regard and deepest gratitude for the efforts of the voluntary association of lawyers in common effort to be constantly alert to every opportunity for improvement of the profession and its public image. The lawyers of this State can rest assured that we have given long and even prayerful thought to the problem presented here; but we must say that we are not convinced that the Court, in the present situation, should or could rightly promulgate a rule of compulsory unification of the profession in this State. Thus it is that the petition will, at this time, be deni.ed, but without prejudice.